The burglary alleged in this case was of a house, — a mill belonging to E. Rimmer. Mr. Rimmer swore that he closed up his mill the night of the alleged burglary, and that there were only two ways that it could have been thereafter entered, one by means of a key to the front door and the other by pushing a piece of tin or a small stick through an opening by the side of a solid board window and knocking the latch loose. This justifies the conclusion expressed in our former opinion, viz.: that the front door was shut and that appellant must have entered the building in one way or the other referred to by Mr. Rimmer, and that in either event his presence in the building would be the result of a burglarious entry, to-wit: an entry by force.
According to the testimony of Mr. Lingo, appellant was in the building when witness' attention was attracted, and was going back and forth in the building until he finally came out at the front door having in his possession a sack containing corn chops; also that appellant fled when he discovered the presence of witness. The sack referred to was dropped by appellant and was found to contain corn chops, both the sack and corn chops being identical with property of Mr. Rimmer in the mill house before the presence of appellant was discovered. We have carefully gone over the contention made in this motion, and the alibi relied on by appellant having been decided against him by the jury, we perceive no option but to overrule the motion, which is accordingly done.
Overruled. *Page 260